Citation Nr: 1644694	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  07-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable rating for neurological impairment of the right upper extremity associated with a service-connected cervical spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This case originally came before the Board of Veterans Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A January 2015 Board decision denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2016 Memorandum Decision, the Court vacated and remanded the Board's decision.


REMAND

The March 2016 Memorandum Decision vacated and remanded the Board's January 2015 decision with respect to the issue of entitlement to a separate disability rating for a neurological impairment of the right upper extremity.

The Court found the Board did not obtain outstanding treatment records to include a September 2013 MRI report.  The Board notes that the most recent VA treatment records in the file are dated in September 2012.  Accordingly, in order to comply with the Memorandum Decision, the Board finds that remand is required to obtain any relevant outstanding treatment records dated from 2012.

Once the outstanding treatment records are received, the Veteran should undergo an additional VA examination to determine the nature and severity of any neurological impairment of the right upper extremity that may be associated with a service-connected cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to specifically include records of any pertinent treatment or evaluation that the Veteran may have received at any VA health care facility from September 2012 to present.  Specifically, a September 2013 MRI report should be obtained.  All available documents should be associated with the claims file. 

2.  Then, schedule the Veteran for a VA neurological examination to address the current severity of neurological impairment of the right upper extremity associated with a service-connected cervical spine disability.  The examiner should review the claims file and the November 2006, September 2011, March 2015 VA examination reports.  The report should note that review.  The examiner should conduct all necessary tests, to include an MRI, and identify any functional impairment due to neurological impairment of the right upper extremity associated with a service connected cervical spine disability.  The examiner should describe any neurologic impairment of the right upper extremity and should state the nerve or nerves affected and the severity of the impairment.  The examiner must provide a complete rationale for all opinions. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

